DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5-12 are pending. Claims 1, 5, and 6 are independent.
	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 

Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered, the examiner’s reply is the following:
Regarding the claim objections for minor informalities, the objection is withdrawn in view of applicant’s amendments.
Regarding the rejection of the claims under 35 USC 103, the examiner respectfully disagrees and will maintain the rejection. Applicant’s arguments are directed to the amended claim language and the Takagaki reference. Applicant argues that “[t]his aspect of the specification is addressed in the claimed subject matter with the recitation that "the CPU [is] configured to display a position specifying area in which the user input a position on the three-dimensional coordinate system of an object being different from the structure." In contrast, 
The examiner respectfully disagrees. Takagaki teaches and suggests to one of ordinary skill in the art that computer aided design (CAD) may include creating an integrated system for buildings, structures and equipment so that the CAD system may check for compatibility and interference among the various components. (see Takagaki, [0038, 0047, 0056]). Takagaki describes that the various databases for the CAD system are built that include the building, structure, and equipment products. (see [0072]). The equipment database includes the information for the machines, instruments, piping, ducts, ets. Each of the objects, strucutres, etc. includes attributes such “as the specifications, dimensions, quantities, heights (position information) and the like” of the design. ([0059]). Thus, dimensions and positions are directly taught by Takagaki. The system of Takagaki also teaches that the data may be edited, thus directly suggesting that the equipment entries may be input by the users. ([0102]). In [0117], Takagaki states “[a]s shown in FIG. 5 described above, for checking the interference between building and equipment the system provides equipment 3-D information (three-dimensional information of equipment) from DB-CAD (equipment) 3a to DB-CAD (building) la and contrarily returns 3-D interference information from DB-CAD (building) la to DB-CAD (equipment) 3a.” Takagaki also teaches “[a] method of making said equipment 3-D data by means of a personal computer is performed in the following manner, for example.” (see [0121]). Takagaki then proceeds to discuss user inputs and states in [0128] that “equipment 3-D data is made at a 
The rejection is maintained and adjusted to address the amended claim language.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takagaki et al., US Patent Application Publication No. 2004/0145614 (corresponds to IDS submission dated 3/8/2018 for JP2003-141191A) in view of Reghetti et al., US Patent Application Publication No. 2010/0223032.
Claim 1. Takagaki discloses: A design assistance system which assists design of a structure composed of a combination of plurality of members with CAD (Computer Aided Design) (Takagaki , see generally Abstract describing method and system for integrating and collating disparate pieces of design information; [0002] “The present invention relates to an integrated building production information system capable of making the work solution of a design department and an execution department” better for integrating construction activities), the design assistance system comprising:
a CPU (Central Processing Unit) configured to recognize member existence areas which are respective existence areas of the plurality of members on a three-dimensional coordinate system (Takagaki , Fig. 1 Building and structure CAD computer systems 1 1a 2 2a 3 3a having CPUs and memory, Fig. 4 showing 3D illustrations; Fig. 5 illustrating links between building, structure, and equipment CAD for 3-D information relating to elements or members; see [0092-in accordance with an input by a user (Takagaki , Fig. 1 see the computers with input units for users (i.e., keyboards, mice, etc.); [0122-0127] detailing user inputs to the system; [0133] user inputs; [0185] “A procedure of linkage of "equipment---+structure" outputs data of a skeleton penetrating region such as a piping, duct and the like inputted by a person in charge of equipment using equipment DB-CAD. In these data there are described positional information of regions where piping, ducts and the like penetrate the structural skeleton and the shapes and sizes of the skeleton penetrating holes in relation to the whole building.” EN: Thus, Takagaki teaches and suggests that user input to create and use the database information is required.);
the CPU configured to display a position specifying area in which the user input a position on the three-dimensional coordinate system of an object being different from the structure (Takagaki, Fig. 3 illustrating the flow of data between the various CAD databases such as the structure and the equipment (i.e., object) where each are separate and thus different; [0122-0123] “(1) A user makes a synthetic drawing by superposing the respective drawings of electric equipment, sanitary equipment and air conditioning equipment on one another (the ;
the CPU configured to receive specification of the position which is on the three-dimensional coordinate system and input in the position specifying area by the user, of the object, and to recognize an object existence area which is an existence area of the object on the three-dimensional coordinate system in accordance with the position of the object which has been specified by the user (Takagaki , Fig. 1 Equipment CAD computer systems 3 3a, with input units for users (i.e., keyboards, mice, etc.), Fig. 5 illustrating links between CAD systems for information relating to positions used for relating the data in the systems, [0112] “it is necessary to make objects coincide with one another in positional relation, and for this purpose, the reference origin and center are outputted and adjusted. Each system outputs all information of center (symbols, and the coordinates of the starting point and end point).”; [0119] “Concretely, as the linkage of equipment 3-D information to building (DB-CAD (equipment) 3a[Wingdings font/0xE0]DB-CAD (building) 1a), from a synthetic drawing made by DB-CAD ( equipment) 3a, the system writes out information including the sizes, coordinates, file names, file paths, figure numbers (ID) and the like of lighting fittings, air conditioning instruments, positional information of regions where piping, ducts and the like penetrate the structural skeleton and the shapes and sizes of the skeleton penetrating holes in relation to the whole building.” EN: This discloses that the member and object recognizing units in the computer systems use coordinate systems to relate the elements positions. As Takagaki discloses equipment, (i.e. object), the structure, and the building as being separate data points that then are linked and positioned with coordinates this clearly teaches to one of ordinary skill in the art the ability and existence of specified areas on the coordinate system used to locate and analyze the CAD data.);
the CPU configured to determine presence or absence of interference between each of the plurality of members and the object based on the member existence areas of the plurality of members and the object existence area (Takagaki , Fig. 5 “3-D interference information”; [0129] “the linkage of interference information with equipment (DB-CAD (building) 1a DB-CAD (equipment) 3a), DB-CAD (building) 1a makes it possible to check the interference of equipment members taken in through the 3-D linkage with building members such as columns, beams, walls, ceilings and the like for each region.”); and
the CPU configured to cause an output device to output information indicating that at least one of the members and the object interfere with each other, provided that the at least one of the members and the object have been determined to interfere with each other displayed in red on the screen, when the interfering member is selected on the interference check screen the selected member is also selected on the plan.”; see also [0136] for additional details. EN: highlighting the interference for ease of identification is construed as the warning unit indicating the member and object interference on the output unit that is the screen or display in Takagaki.).
While Takagaki  discloses an integrated CAD system that lays out the members of the design and equipment so that possible interference can be easily displayed and identified,  Takagaki  does not explicitly disclose wherein the CPU is configured to recognize a guide position which is a candidate arrangement position of a member on the outside of the object based on the object existing area, and to cause an image display unit to display an image of the member arranged in the guide position and an image of the object in the three-dimensional coordinate system.
Reghetti teaches wherein the CPU is configured to recognize a guide position which is a candidate arrangement position of a member on the outside of the object based on the object existing area (Reghetti, Fig. 6 illustrating user interface for entering additional dimensions, features and attributes, [0068] “The present invention is directed to methods, apparatuses/systems, and software for proposing a resolution to a conflict between a graphic object within a drawing sharing a portion of, up to all of, the one or more locations of other graphic objects comprising the steps of: identifying a proposed new location of the graphic object within the drawing that will resolve the conflict; creating a reflection of the graphic object depicting the graphic object as it would appear at the proposed new location without and to cause an image display unit to display an image of the member arranged in the guide position and an image of the object in the three-dimensional coordinate system (Reghetti, Fig. 17 “Display Options”, Fig. 18 illustrating a display of the interference as conflict bubbles; [0161] “The resolution of conflicts is also significantly improved through the use of reflections of conflicted elements and resolution bubbles. A reflection can take two forms. One is an exact translucent/transparent replica of an object that is created upon the initial movement of the object during the conflict resolution process and allows the user to view the affect of any proposed change.”; [0168] “Targeting screen 360 reports the specific conflict dimensionally and offers a resolution coordinate, including any user specified clearance amount, and as noted works in conjunction with "target" 364 and a number of colored arrows 366 to indicate the point of conflict, the resolution, and the current conflicted element's location.”).


Claim 5. A non-transitory computer readable medium storing a program (Takagaki, see generally Abstract describing software based method and system for integrating and collating disparate pieces of design information; [0002] “The present invention relates to an integrated building production information system capable of making the work solution of a design department and an execution department” better for integrating construction activities), the program causing a computer:
to recognize member existence areas which are respective existence areas of plurality of members composing a structure on a three-dimensional coordinate system in accordance with an input by a user (Takagaki , Fig. 1 Building and structure CAD computer systems 1 1a 2 2a 3 3a having CPUs and memory, Fig. 4 showing 3D illustrations; Fig. 5 illustrating links between building, structure, and equipment CAD for 3-D information relating to elements or members; see [0092-0098] describing exemplary details of the areas of the buildings in design and the members (i.e., column, beams, walls, openings, slabs, etc.) that are input to the CAD 
to display a position specifying area in which the user input a position on the three-dimensional coordinate system of an object being different from the structure (Takagaki, Fig. 3 illustrating the flow of data between the various CAD databases such as the structure and the equipment (i.e., object) where each are separate and thus different; [0122-0123] “(1) A user makes a synthetic drawing by superposing the respective drawings of electric equipment, sanitary equipment and air conditioning equipment on one another (the synthetic adjustment in equipment has been finished at this point of time)…. (3) Since a dialog screen appears, the user determines a destination folder by pressing the reference button on the dialog screen.”; 
to receive specification of the position, which is on the three-dimensional coordinate system and input in the position specifying area by the user, of the object, and to recognize an object existence area which is an existence area of the object on the three-dimensional coordinate system in accordance with the position of the object which has been specified by the user (Takagaki , Fig. 1 Equipment CAD computer systems 3 3a, with input units for users (i.e., keyboards, mice, etc.), Fig. 5 illustrating links between CAD systems for information relating to positions used for relating the data in the systems, [0056] “check interference by means of attribute and easily check the interference of parts difficult to judge by only viewing a display screen.”; [0112] “it is necessary to make objects coincide with one another in positional relation, and for this purpose, the reference origin and center are outputted and adjusted. Each system outputs all information of center (symbols, and the coordinates of the starting point and end point).”; [0119] “Concretely, as the linkage of equipment 3-D information to building (DB-CAD (equipment) 3a[Wingdings font/0xE0]DB-CAD (building) 1a), from a synthetic drawing made by DB-CAD ( equipment) 3a, the system writes out information including the sizes, coordinates, file names, file paths, figure numbers (ID) and the like of lighting fittings, air conditioning instruments, sanitary instruments, piping and ducts to an equipment 3-D database”; see [0121-0127]  for 
to determine presence or absence of interference between each of the plurality of members and the object based on the member existence areas of the plurality of members and the object existence area (Takagaki , [0117] “As shown in FIG. 5 described above, for checking the interference between building and equipment the system provides equipment 3-D information (three-dimensional information of equipment) from DB-CAD (equipment) 3a to DB-CAD (building) la and contrarily returns 3-D interference information from DB-CAD (building) la to DB-CAD (equipment) 3a.”);
to cause an output device to output information indicating that at least one of the members and the object interfere with each other, provided that the at least one of the members and the object have been determined to interfere with each other (Takagaki , Fig. 1 see computers with display as the outputs; [0134] “And since an equipment member interfering with a building member on a plan is displayed in red on the screen, when the interfering member is selected on the interference check screen the selected member is also selected on the plan.”; see also [0136] for additional details. EN: highlighting the interference for ease of identification is construed as the warning unit indicating the member and object interference on the output unit that is the screen or display in Takagaki.).
While Takagaki  discloses an integrated CAD system that lays out the members of the design and equipment so that possible interference can be easily displayed and identified,  Takagaki  does not explicitly disclose to recognize a guide position which is a candidate 
Reghetti teaches recognize a guide position which is a candidate arrangement position of a member on the outside of the object based on the object existing area, and to cause an image display unit to display an image of the member arranged in the guide position and an image of the object in the three-dimensional coordinate system (Reghetti, [0068] “The present invention is directed to methods, apparatuses/systems, and software for proposing a resolution to a conflict between a graphic object within a drawing sharing a portion of, up to all of, the one or more locations of other graphic objects comprising the steps of: identifying a proposed new location of the graphic object within the drawing that will resolve the conflict; creating a reflection of the graphic object depicting the graphic object as it would appear at the proposed new location without moving the graphic object from its location; and determining whether the proposed new location will clear the conflict”; [0167] “One of the more powerful tools represented by the Alert Resolution Proposal Manager 338 of FIG. 17 and the targeting screen 360 of FIG. 19 is the user's ability to input a clearance distance amount as an "objective" to achieve a resolution…. This clearance distance can also be structured to include any added distance needed to accommodate insulation, framing materials or anything else, thereby providing a very practical end result.” EN: illustrating an object and member where a new non-interference position is shown corresponds to a guide position. The added clearance distance is construed as teaching and suggesting that the candidate position may be on the outside of the object or in other desired configurations depending on the conflict resolution proposals and 
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. One of ordinary skill in the art would have been motivated to make such a combination because as designs have gotten more complex and require a collaborative approach “extensive time and resources are often expended to identify and correct conflicts with CAD drawings” and improvements are needed as taught by Reghetti ([0045]).

Claim 6. A design assistance method implemented by a computer (Takagaki , see generally Abstract describing software based method and system for integrating and collating disparate pieces of design information; [0002] “The present invention relates to an integrated 
recognizing member existence areas which are respective existence areas of plurality of members composing a structure on a three-dimensional coordinate system in accordance with an input by a user (Takagaki , Fig. 1 Building and structure CAD computer systems 1 1a 2 2a 3 3a having CPUs and memory, Fig. 4 showing 3D illustrations; Fig. 5 illustrating links between building, structure, and equipment CAD for 3-D information relating to elements or members; see [0092-0098] describing exemplary details of the areas of the buildings in design and the members (i.e., column, beams, walls, openings, slabs, etc.) that are input to the CAD model and databases; [0114] “As shown in FIG. 6, on the assumption that the centers for describing a building such as X1, X2, X3, X4, X5, Y1, Y2 and Y3 exist on actual data, the system writes out these data, determines the starting point in positional relation, for example, takes out optional three lines of X1, X2 and Y1 and identifies the coordinates of the points” EN: the elements in the building and structural CAD systems such as column, beams, walls, openings, slabs, etc. are construed as member existence areas; Fig. 1 see the computers with input units for users (i.e., keyboards, mice, etc.); [0122-0127] detailing user inputs to the system; [0133] user inputs; [0185] “A procedure of linkage of "equipment---+structure" outputs data of a skeleton penetrating region such as a piping, duct and the like inputted by a person in charge of equipment using equipment DB-CAD. In these data there are described positional information of regions where piping, ducts and the like penetrate the structural skeleton and the shapes and sizes of the skeleton penetrating holes in relation to the whole building.” EN: Thus, 
displaying a position specifying area in which a user input a position on the three-dimensional coordinate system of an object being different from the structure (Takagaki, Fig. 3 illustrating the flow of data between the various CAD databases such as the structure and the equipment (i.e., object) where each are separate and thus different; [0056] “check interference by means of attribute and easily check the interference of parts difficult to judge by only viewing a display screen.”; [0122-0123] “(1) A user makes a synthetic drawing by superposing the respective drawings of electric equipment, sanitary equipment and air conditioning equipment on one another (the synthetic adjustment in equipment has been finished at this point of time)…. (3) Since a dialog screen appears, the user determines a destination folder by pressing the reference button on the dialog screen.”; [0133] “A layer screen for taking in an equipment member (electric equipment: CHCK-E, sanitary equipment: CHCKP, air conditioning equipment: CHCK-M) becomes a screen for indicating the interference checking between an equipment member and a building member”; EN: Making a synthetic drawing of the equipment and using the GUI dialog to enter the equipment data into the DB-CAD (equipment) includes specifying coordinates and dimensions for the equipment (i.e., object).);
receiving specification of the position, which is on the three-dimensional coordinate system and input in the position specifying area by the user, of the object, and recognizing an object existence area which is an existence area of the object on the three-dimensional coordinate system in accordance with the position of the object which has been specified by the user (Takagaki , Fig. 1 Equipment CAD computer systems 3 3a, with input units for users coordinates, file names, file paths, figure numbers (ID) and the like of lighting fittings, air conditioning instruments, sanitary instruments, piping and ducts to an equipment 3-D database”; see [0121-0127]  for exemplary user input; EN: Additionally, in Fig. 5 the interference information between the Building and Equipment CAD DB is noted to be 3D. To a person of ordinary skill in the art the data would need to be input by a user into the databases and because it explicitly includes 3D data, it must also include coordinates that correspond to the 3 dimensions. Thus, Takagaki teaches and suggests to one of ordinary skill in the art receiving specification of the position in 3-D space from the user.);
determining presence or absence of interference between each of the plurality of members and the object based on the member existence areas of the plurality of members and the object existence area (Takagaki , [0117] “As shown in FIG. 5 described above, for checking the interference between building and equipment the system provides equipment 3-D information (three-dimensional information of equipment) from DB-CAD (equipment) 3a to DB-CAD (building) la and contrarily returns 3-D interference information from DB-CAD (building) la to DB-CAD (equipment) 3a.”; [0134] “And since an equipment member interfering with a displayed in red on the screen, when the interfering member is selected on the interference check screen the selected member is also selected on the plan.”; see also [0136] for additional details);
causing an output device to output information indicating that at least one of the members and the object interfere with each other to, provided that the at least one of the members and the object have been determined to interfere with each other (Takagaki , Fig. 1 see computers with display as the outputs; [0134] “And since an equipment member interfering with a building member on a plan is displayed in red on the screen, when the interfering member is selected on the interference check screen the selected member is also selected on the plan.”; see also [0136] for additional details. EN: highlighting the interference for ease of identification is construed as the output unit indicating the member and object interference on the output unit that is the screen or display in Takagaki.).
While Takagaki  discloses an integrated CAD system that lays out the members of the design and equipment so that possible interference can be easily displayed and identified,  Takagaki  does not explicitly disclose recognizing a guide position which is a candidate arrangement position of a member on the outside of the object based on the object existing area, and causing an image display unit to display an image of the member arranged in the guide position and an image of the object in the three-dimensional coordinate system.
Reghetti teaches recognizing a guide position which is a candidate arrangement position of a member on the outside of the object based on the object existing area, and causing an image display unit to display an image of the member arranged in the guide position and an image of the object in the three-dimensional coordinate system (Reghetti, software for proposing a resolution to a conflict between a graphic object within a drawing sharing a portion of, up to all of, the one or more locations of other graphic objects comprising the steps of: identifying a proposed new location of the graphic object within the drawing that will resolve the conflict; creating a reflection of the graphic object depicting the graphic object as it would appear at the proposed new location without moving the graphic object from its location; and determining whether the proposed new location will clear the conflict”; [0167] “One of the more powerful tools represented by the Alert Resolution Proposal Manager 338 of FIG. 17 and the targeting screen 360 of FIG. 19 is the user's ability to input a clearance distance amount as an "objective" to achieve a resolution…. This clearance distance can also be structured to include any added distance needed to accommodate insulation, framing materials or anything else, thereby providing a very practical end result.” EN: illustrating an object and member where a new non-interference position is shown corresponds to a guide position. The added clearance distance is construed as teaching and suggesting that the candidate position may be on the outside of the object. Fig. 17 “Display Options”, Fig. 18 illustrating a display of the interference as conflict bubbles; [0161] “The resolution of conflicts is also significantly improved through the use of reflections of conflicted elements and resolution bubbles. A reflection can take two forms. One is an exact translucent/transparent replica of an object that is created upon the initial movement of the object during the conflict resolution process and allows the user to view the affect of any proposed change.”; [0168] “Targeting screen 360 reports the specific conflict dimensionally and offers a resolution coordinate, including any user specified clearance amount, and as noted works in conjunction with "target" 364 and a number 
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. One of ordinary skill in the art would have been motivated to make such a combination because as designs have gotten more complex and require a collaborative approach “extensive time and resources are often expended to identify and correct conflicts with CAD drawings” and improvements are needed as taught by Reghetti ([0045]).

Claim 7. Modified Takagaki teaches the design assistance system according to claim 1, wherein the CPU is configured to recognize the member existence areas in accordance with information including a position of one of the members or a position of an assembled product composed of the plurality of members which has been specified by the user (Takagaki, see for example [0109-0110] describing how the system processes data by using attributes so that the system can recognize the data as being a column, beam or other object; [0112] “ it is necessary to make objects coincide with one another in positional relation, and for this purpose, the reference origin and center are outputted and adjusted.”; [0114] “As shown in FIG. 6, on the assumption that the centers for describing a building such as X1, X2, X3, X4, X5, Y1, Y2 and Y3 exist on actual data, the system writes out these data, determines the starting point in positional relation, for example, takes out optional three lines of X1, X2 and Y1 and identifies described positional information of regions where piping, ducts and the like penetrate the structural skeleton and the shapes and sizes of the skeleton penetrating holes in relation to the whole building.” EN: Thus, Takagaki teaches and suggests that user input to create and use the database information is required. The elements in the building and structural CAD systems such as column, beams, walls, openings, slabs, etc. are construed as member existence areas that are recognized by the system using positional data so that the members are identified.).

Claim 9. Modified Takagaki teaches the design assistance system according to claim 1. Takagaki does not explicitly disclose wherein the member recognizing unit is configured to recognize the guide position based on a parameter related to the guide position input by the user through the input unit.
Reghetti teaches wherein the CPU is configured to recognize the guide position based on a parameter related to the guide position input by the user (Reghetti, Fig. 17 “Alert Resolution Proposal Manager” enables user input to the guide criteria for positions; [0082] “FIG. 1 is a screen shot representing a main dialog box 10, which provides a simple interface for performing the main tasks of the invention.”; [0154] “FIG. 15 shows a portion of a building design including column 300, beams 302, 304 and 306, HVAC duct 308, pipe 310 and wiring cable tray 312, as well as a set of alert bubbles. The alert bubbles illustrate the various stages of 
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. Using graphical elements such as the alert bubbles and colors for assisting the designer is well-known as taught by Reghetti and would be an obvious improvement. One of ordinary skill in the art would have been motivated to make such a combination because as designs have gotten more complex and require a collaborative approach “extensive time and resources are often expended to identify and correct conflicts with CAD drawings” and improvements are needed as taught by Reghetti ([0045]).

wherein the CPU is configured to recognize an arrangement position of the member, in which absence of the interference between the member and the object is determined by the CPU, as the guide position (Takagi, [0204] “In order to check the interference of a structural member with a building member, the operator selects "Link/Structure DB link/Interference check" of the menu bar, selects a member to be checked and presses the "Interference check" button”; [0209] “In order to realize the linkage of data among three different DB-CAD's including DB-CAD (building) 1a, DBCAD (structure) 2a and DB-CAD (equipment) 3a, it is necessary to store compatible information, where the superposition of plans by two-dimensional CAD software, the superposition of plan sections and elevation sections at a predetermined position by three-dimensional CAD software, which superposition has been performed up to now, and additionally the new superposition as three-dimensional objects by three-dimensional CAD software are performed.” EN: after the interference check is performed, if no interference is determined the layout is set and whatever designation (i.e., guide position) does not actually effect any change and is not given weight as this is simply a name for an unaltered member and object relationship.).

Claim 11. Modified Takagaki teaches the design assistance system according to claim 1. Takagaki does not explicitly disclose wherein the CPU is configured to recognize a position of the member for surrounding the object as the guide position.
Reghetti teaches wherein the CPU is configured to recognize a position of the member for surrounding the object as the guide position (Reghetti, [0068] “The present invention is software for proposing a resolution to a conflict between a graphic object within a drawing sharing a portion of, up to all of, the one or more locations of other graphic objects comprising the steps of: identifying a proposed new location of the graphic object within the drawing that will resolve the conflict; creating a reflection of the graphic object depicting the graphic object as it would appear at the proposed new location without moving the graphic object from its location; and determining whether the proposed new location will clear the conflict”; [0149] “To visually highlight each conflict, an area surrounding the conflict would be surrounded by a three-dimensional translucent alert bubble element that would permit a clear view of the obstructed situation, while drawing attention to the conflict.”; [0167] “One of the more powerful tools represented by the Alert Resolution Proposal Manager 338 of FIG. 17 and the targeting screen 360 of FIG. 19 is the user's ability to input a clearance distance amount as an "objective" to achieve a resolution…. This clearance distance can also be structured to include any added distance needed to accommodate insulation, framing materials or anything else, thereby providing a very practical end result.” EN: illustrating an object and member where a new non-interference position is shown corresponds to a guide position. The highlighted areas surrounding a conflict and the proposed locations are construed as teaching and suggesting that the candidate position may surround the object).
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. Using graphical elements such as the 

Claim 12. Modified Takagaki teaches the design assistance system according to claim 1. Takagaki does not explicitly disclose, wherein the CPU is configured to recognize a position of the member, for sticking the member to the object to arrange the member, as the guide position.
Reghetti teaches wherein the CPU is configured to recognize a position of the member, for sticking the member to the object to arrange the member, as the guide position (Reghetti, [0162] “When an object or element is moved using the controls of the targeting screen 360 in an effort to resolve a conflict, an exact, real-time, transparent replica or "reflection" of the conflicted element is displayed. For example, as illustrated in FIG. 15, when the HVAC duct 308 and pipe 310 are moved down in order to avoid the conflict with beam 302, a duct reflection 318 and pipe reflection 320 are created. Since pipe reflection 320 would create a new conflict with cable tray 312, pipe 310 will need to be moved further (perhaps below the cable tray 312) to completely clear the conflict using this form of reflection.” EN: The position of the member 
Takagaki and Reghetti are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki and Reghetti to identify and resolve the interference and/or conflict design areas as claimed. Using graphical elements such as the alert bubbles and colors for assisting the designer is well-known as taught by Reghetti. Adapting the guide areas as needed for designer to be able to easily view and understand the guide proposals for conflict resolution is something one of ordinary skill in the art would readily implement. One of ordinary skill in the art would have been motivated to make such a combination because as designs have gotten more complex and require a collaborative approach “extensive time and resources are often expended to identify and correct conflicts with CAD drawings” and improvements are needed as taught by Reghetti ([0045]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takagaki et al., US Patent Application Publication No. 2004/0145614 (corresponds to IDS submission dated 3/8/2018 for JP2003-141191A) in view of Reghetti et al., US Patent Application Publication No. 2010/0223032 and further in view of Steffey et al., US Patent Application Publication No. 2002/0170192.
Claim 8. Modified Takagaki teaches the design assistance system according to claim 1, including wherein the CPU is configured to create structure data, which is CAD data of the structure (Takagaki, see for example Figs. 2, 5 item 2a Structure DB-CAD as the order placing unit for creating structure data; see for example [0059] “a personal computer-based three-dimensional CAD having an object function (programmed so that an object drawn on a piece of CAD software behaves having an attribute being its own property within the CAD software) and has such attributes as the specifications, dimensions, quantities, heights (position information) and the like” EN: the structure DB-CAD includes quantities and other properties of the structure data.), and order placement data including a structure ID for identifying the structure based on information of the plurality of members ([0094] “when a model corresponding to each stage of design has been made, at the same time it is possible to grasp a floor area, finished areas of a wall, ceiling and the like, and the quantity of parts and further rough estimation and the like.” EN: the quantity of parts and the attributes identify the structure based on the members).
Takagaki does not explicitly disclose that the order placement data including a user ID for identifying the user.
Steffey teaches the order placement data including a user ID for identifying the user (Steffey, [0067] “a user may determine whether to save the tool kit for future access. If not, flow follows to step 716. Otherwise, in step 714, the tool kit is saved. Also, access may be restricted. Such access may be by a user, such as an operator or other person authorized to access the tool kit. FIG. 22 depicts an exemplary tool kit screen including an exemplary list of basic tools, along with corresponding graphical images of the basic tools. As evident in FIG. 22, the basic tools are arranged in a user-defined order to perform inspection of a part. The user may assign a name and save the tool kit. In one embodiment, the tool kit may be saved to a file folder wherein later access is controlled. For example, an operator login option may control 
Takagaki, Reghetti and Steffey are analogous because they are related to CAD systems for aiding designers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Takagaki, Reghetti and Steffey to include user identification as part of the design assistance system as claimed. One of ordinary skill in the art would have been motivated to make such a combination because tracking users for license rights, access control and identity are basic features in computer CAD systems as taught by Steffey ([0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nojima et al., US Patent Application Publication No. 2011/0050686 related to illustrating that inputting coordinates on a grid in virtual space including boundaries of a structure for display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/Examiner, Art Unit 2129